Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 11/11/2020, has been entered into the record. 
Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimoto et al. (“Device Processing of Silicon Carbide”, Fundamentals of Silicon Carbide Technology: Growth, Characterization, Devices, and Applications, First Edition; John Wiley and Sons Singapore Pte Ltd. Published 2014, pages 189-200), hereafter referred to as Kimoto.

As to claim 1, Kimoto discloses a semiconductor device comprising a silicon carbide semiconductor layer (fig 6.10 and section 6.1.3 on page 197; SiC semiconductor layer is considered to be the device), wherein
the silicon carbide semiconductor layer has an impurity implantation region to which impurities are implanted (section 6.1.3, first paragraph teaches that fig 6.10 shows the aluminum impurity implant in a SiC semiconductor layer/substrate),
an impurity concentration distribution in a depth direction of the impurity implantation region has a plurality of peaks and a plurality of valleys (see annotated figure 6.10 below that shows the peaks and the valleys are located between the peaks where the dopant from the different energies intersect; further discussed in section 6.1.3 that: “Figure 6.10 presents (a) the implant profiles of aluminum ion implantation and (b) the projected range and straggle versus the implant energy for aluminum and 
intervals, in the depth direction, between respective peaks in the impurity concentration distribution increase as depths of the peaks as seen from an implantation surface of the silicon carbide semiconductor layer to which the impurities are implanted increase (see annotated figure 6.10 below wherein the interval between the 50keV peak and the 100keV peak is smaller than the interval between the 100keV peak and the 200keV peak as represented by the annotated dotted lines; section 6.1.3 further explicitly recites that the multistep ion implantation was performed to form a box profile in a of aluminum implanted in SiC).  

    PNG
    media_image1.png
    680
    1149
    media_image1.png
    Greyscale

As to claim 3, Kimoto discloses the semiconductor device according to claim 1 (paragraphs above),
in an impurity concentration distribution in the depth direction of the impurity implantation region, impurity concentrations at all peaks and valleys are equal to or higher than 1.0x1016/cm3 and equal to or lower than 5.0x1019/cm3 (fig 6.10; all of the claimed peaks at 50keV, 100keV and 200keV are between 1019/cm3 and 1016/cm3).  

As to claim 5, Kimoto discloses the semiconductor device according to claim 1 (paragraphs above),
wherein an impurity concentration distribution in the depth direction of the impurity implantation region has a plurality of peaks and a plurality of valleys (see annotated figure 6.10 above), and 
a depth of a first peak that is among the plurality of peaks and is deepest as seen from the implantation surface of the silicon carbide semiconductor layer to which the impurities are implanted is equal to or larger than 0.2 micron and equal to or smaller than 1.0 micron (fig 6.10, the claimed “first peak” is considered to be the peak at the 500keV energy which is located at the 0.5 micron depth). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto.

As to claim 4, Kimoto discloses the semiconductor device according to claim 1 (paragraphs above),
wherein an impurity concentration distribution in the depth direction of the impurity implantation region has a plurality of peaks and a plurality of valleys (see annotated Fig 6.10 above).

Nonetheless, Kimoto does disclose in annotated figure 6.10 (below) that the deepest peak has a concentration around 8x1017 and the deepest valley has a concentration around 2x1017.  Furthermore, 10% of 8x1017 is 8x1016 and 60% of 8x1017 is 4.8x1017.  Therefore, the estimated value of Kimoto falls within the claimed range.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the impurity concentration of the valley of Kimoto between 10% and 60% of the peak concentration so that the uniform doping profile is formed. 
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
	Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

    PNG
    media_image3.png
    431
    605
    media_image3.png
    Greyscale

As to claim 7, Kimoto discloses the semiconductor device according to claim 1 (paragraphs above),
Kimoto does not explicitly disclose wherein a proportion of an impurity concentration of a first valley which is among the plurality of valleys and is deepest as seen from an implantation surface of the silicon carbide semiconductor layer to which the impurities are implanted to an impurity concentration of a first peak which is among the plurality of peaks and is deepest as seen from the implantation surface is equal to or higher than 10% and equal to or lower than 60%. 
17 and the deepest valley has a concentration around 2x1017.  Furthermore, 10% of 8x1017 is 8x1016 and 60% of 8x1017 is 4.8x1017.  Therefore, the estimated value of Kimoto falls within the claimed range.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the impurity concentration of the valley of Kimoto between 10% and 60% of the peak concentration so that the uniform doping profile is formed. 
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
	Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Allowable Subject Matter
Claims 2, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, especially closest prior art reference Kimoto, disclose wherein in an impurity concentration distribution in the depth direction of the impurity implantation region, an impurity concentration of a peak that is deepest as seen from the implantation surface of the silicon carbide semiconductor layer to which the impurities are implanted is higher than an impurity concentration of a second deepest .

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.

Applicant argued that Kimoto does not disclose the invention of claim 1 because “Fig. 6.10(a) of Kimoto merely shows a concentration profile with a variation of acceleration energy for an Al ion implantation to SiC substrate by overlying the concentration profiles in one figure”, therefore, “Fig. 6.10(a) of Kimoto does NOT show the actual impurity concentration distribution of the semiconductor device.”
Examiner disagrees because the Applicant’s claim 1 recites “A semiconductor device comprising a silicon carbide semiconductor layer” 

Applicant argued that Kimoto does not show the actual impurity concentration distribution of the semiconductor device. 
Examiner disagrees because section 6.1.3 titled “Formation of a p-type region by Ion Implantation” does disclose the claimed impurity concentration distribution of the semiconductor device.  Specifically, fig 6.10(a) discloses the implant profiles of aluminum ions in to SiC and since the SiC is considered to be the device layer then the claim is met.  Furthermore, section 6.1.3 further describes a box profile is formed by the multistep ion implantation and that the depth profile is substantially the same before and after annealing, therefore, the figure 6.10(a) shows the depth profile of the multistep implantations that are preformed to form the box profile shown in figure 6.13.  Furthermore, section 6.1.2 and fig 6.5 

Applicant argued that claims 2 and 6 are allowable because Tamura is excluded as prior art based on the exception in 35 U.S.C. 102(b)(2)(C) as being commonly owned.  
The Examiner agrees and the rejections in view of Tamura are withdrawn.  Claims 2 and 6 are now objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/11/2021